Citation Nr: 0127509	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  99-22 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his son


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from December 1950 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a psychiatric disorder.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in Washington, D.C., in June 
2001.  At that time, he requested that the record be left 
open for 60 days so he could submit additional evidence.  In 
July 2001, the veteran's representative filed a motion 
requesting another 30-day extension to submit additional 
evidence.  On August 16, 2001, the undersigned granted the 
motion and kept the record open for an additional 60-day 
period from the date of the receipt of the request for an 
extension.  No further evidence has been received and the 
veteran has not requested additional time to submit evidence.  
Accordingly, the Board concludes that a decision may be 
issued.  


FINDINGS OF FACT

1.  By a decision entered in March 1956, the RO denied the 
veteran's claim for service connection for a psychiatric 
disorder; he did not appeal this decision.  

2.  By a decision entered in August 1982, the Board found 
that new and material evidence had not been submitted and 
that the claim for service connection for a psychiatric 
disorder could not be reopened. 


3.  By a decision entered in October 1982, the RO declined to 
reopen the veteran's claim for service connection for a 
psychiatric disorder, including schizophrenia.  He was 
notified of the RO's determination and of his appellate 
rights, but he did not appeal.  

4.  Evidence received since the August 1982 BVA decision and 
the October 1982 RO decision is not so significant that it 
must be considered to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The August 1982 decision, in which the Board found that 
new and material evidence had not been submitted and that the 
claim for service connection for a psychiatric disorder could 
not be reopened, is final.  38 U.S.C.A. §§ 1110, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 20.302 (2001).  

2.  The October 1982 rating decision, in which the RO 
declined to reopen the veteran's claim for a psychiatric 
disorder, is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2001).
 
3.  The additional evidence received subsequent to the August 
1982 Board decision and the October 1982 rating decision is 
not new and material, and the claim for service connection a 
psychiatric disorder may not be reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, et seq. (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West Supp. 2001).  Among other things, this law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to inform and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001).  The VCAA may 
be more favorable to the veteran and will be applied by the 
Board to his claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991) (when a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the claimant will apply).  

Subsequent to the passage of the VCAA, regulations were 
published to address the various provisions of the Act.  
Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  In 
addition, duty to assist requirements for claimants trying to 
reopen a finally decided claim were also promulgated.  See 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
at 3.159(c)(1)-(3)).  The provisions of these regulations, 
which apply to assistance in obtaining evidence, were 
explicitly made applicable only to claims to reopen a finally 
decided claim which were received by VA on or after August 
29, 2001.  Id., at 45,620.  Since the veteran's claim to 
reopen was received by the RO prior to this date, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
duty to assist provisions, as noted at 38 C.F.R. § 3.159 
above, are not applicable to the veteran's claim to reopen.  
Nevertheless, the duty to inform, as set forth in the VCAA, 
does apply. 

In this case, all relevant evidence has been obtained by the 
RO, and the veteran has not identified any outstanding 
evidence that might aid his claim to reopen; and despite two 
extensions, he has not submitted any further statements from 
his doctors.  In September 1999, the RO sent him a letter 
informing him of the types of evidence required in order to 
reopen his claim.  Accordingly, the Board finds that VA's 
duties set forth in the VCAA have been substantially complied 
with, and no useful purpose would be served by remanding this 
case to the RO for additional consideration of the new law.  
The Board also notes that the provisions of the VCAA do not 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented as described in 
38 U.S.C.A. § 5108.

A decision by the RO shall be final and binding on all field 
offices of VA as to conclusions based on the evidence on file 
at the time VA issues written notification of the decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20. 
20.1103 (2001).  Unless the Chairman orders reconsideration, 
or one of the other exceptions to finality apply, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104, 20.1103 (2001).  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); Elkins v. West, 12 
Vet. App. 209 (1999).  

In a March 1956 rating decision, the RO denied the veteran's 
original claim for service connection for a psychiatric 
disorder based on a finding that the condition was not 
incurred in or aggravated by his military service.  The 
evidence included service medical records which revealed that 
the veteran was seen on several occasions for complaints of 
nervousness, headaches, dizzy spells, nausea, vomiting, and 
diarrhea.  Acute gastroenteritis was diagnosed in November 
1951.  No psychiatric disorder was diagnosed.  Upon 
separation examination, no psychiatric abnormalities were 
indicated.  At a VA examination in February 1956, the veteran 
indicated that he had received no medical treatment since his 
discharge from service.  A neurological evaluation was 
essentially negative, and no neuropsychiatric disease was 
diagnosed.  The veteran was informed of the RO denial in the 
same month but did not respond to the decision.  
Subsequently, the veteran sought to reopen the claim on 
several occasions and BVA decisions were issued in March 
1962, March 1978, August 1980 and August 1982.  

In the 1982 decision, the Board declined to reopen the 
veteran's claim for service connection for a psychiatric 
disorder based on a finding that there was no additional 
evidence included in the file which showed that the veteran's 
psychiatric disorder was incurred in or aggravated by 
service, and schizophrenia was not diagnosed within one year 
of his discharge.  Additional evidence associated with the 
file at that time included lay and medical statements.  The 
veteran submitted a statement regarding his employment, as 
well as a statement from service regarding a military 
commendation he had received.  Medical statements showed 
continued treatment for a psychiatric disorder.  

A March 1977 letter from I. C. Hernandez, M.D., reported that 
the veteran had been treated for a nervous disorder in 1965, 
and he was subsequently hospitalized at a VA facility from 
May 7, 1976 to May 22, 1976, for a nervous breakdown.  

Letters dated in March and September 1981 from Stelio 
Imprescia, M.D., indicated that the veteran had been 
treatment by him in 1952 and from 1951 to 1960, and the 
diagnosis appeared to be anxiety neurosis.  Dr. Imprescia 
noted that his records had been vandalized in 1961 after the 
clinic was dissolved, and he based his statement on his 
memory.  He had had no contact with the veteran since 1961.  

The Board concluded in its August 1982 decision that the 
evidence associated with the file still did not include 
medical evidence that the veteran's psychiatric disorder was 
incurred in or aggravated by his military service, or 
diagnosed within a year of his discharge.  Furthermore, the 
statement from Dr. Imprescia was found to be insufficient to 
establish that the veteran's psychiatric disorder began in 
service because it was made in the absence of medical records 
to confirm the diagnosis and treatment for the specified 
disorder.  This Board decision is final under 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001).  

In September 1982, the veteran submitted a statement from 
Corazon G. Antonio, M.D., dated in September 1982, which 
indicated that the veteran had been diagnosed with chronic 
depressive psychosis and chronic undifferentiated 
schizophrenia.  The veteran related a medical history which 
included treatment for nervousness and hospitalization for a 
psychiatric disorder in service.  He had had four psychiatric 
hospitalizations since 1955.  In an October 1982 rating 
decision, the RO concluded that the additional statement was 
insufficient to establish service connection for the 
veteran's current psychiatric disorder.  The veteran was 
informed of this determination and of his appellate rights.  
He did not appeal this decision and it became final.  
38 U.S.C.A. § 7105 (West 1991).  

In a November 1997 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for schizophrenia.  The RO 
notified the veteran of this decision in December 1997.  In 
January 1998, the RO received a response from the veteran; in 
this response, he noted that, with regard to the November 
1997 rating decision, he was making arrangements "to have 
Washington to take a look at the record."  The Board is 
satisfied that this submission reflects an intent to appeal 
the November 1997 rating decision and will construe it as a 
Notice of Disagreement for the purposes of the present 
decision.  See 38 C.F.R. § 20.201 (2001).  As such, as the RO 
did not issue a Statement of the Case regarding the November 
1997 rating decision, this decision cannot be deemed final 
under 38 U.S.C.A. § 7105 (West 1991).

The Board has reviewed the additional evidence that has been 
associated with the claims folder since the August 1982 and 
October 1982 BVA and RO decisions, respectively, the last 
final denials of record.  The veteran has presented copies of 
medical statements from Drs. Imprescia, Antonio, and 
Hernandez which are already included in the file.  Records 
from St. Catherine Hospital indicate that the veteran was 
hospitalized in August 1987 and December 1987 for bilateral 
pneumonia, diabetes mellitus, cardiomyopathy, anemia and 
gout.  A July 1999 statement from [redacted], M.D., the 
veteran's niece, discussed the veteran's need for Vitamin K 
supplements due to leg cramps upon exertion.  A September 
1999 statement from Chittaranjan A. Patel, M.D., revealed 
that the veteran had been diagnosed with nervousness and 
depression in 1982 and until the present time.  The veteran, 
his wife, and his son provided testimony at a personal 
hearing before the undersigned member of the Board in 
Washington, D.C., in June 2001.  Essentially, the veteran 
testified that he was treated for his psychiatric disability 
shortly after his discharge from service and that he has 
continued to require treatment for this disability.  

The veteran has not submitted any medical evidence, however, 
to support his claim that his psychiatric disorder was 
incurred in or aggravated by his military service, or 
diagnosed within one year of his discharge.  The absence of 
evidence that any currently diagnosed psychiatric disorder 
had its onset in service, or medical records that establish 
that schizophrenia was diagnosed within one year of his 
discharge, was the basis of the earlier RO and Board denials.  

Further, the veteran and his family's statements alone are 
insufficient to establish a causal relationship between a 
current emotional disability and service.  The Board has 
considered the contentions of the veteran and his family 
members, and inasmuch as they are offering their own medical 
opinion and diagnoses, notes that the record does not 
indicate that they have any medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  These 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent or legally able to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

Although the veteran's niece, [redacted], is a doctor, she 
has not provided a statement relevant to the veteran's 
psychiatric disability.  She only mentioned his leg cramps 
and need for Vitamin K.  Finally, the veteran's statements 
regarding his psychiatric history to subsequent physicians 
also do not meet the evidentiary standard required to show 
that schizophrenia was diagnosed within one year of his 
discharge from service.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that evidence which is simply 
unenhanced information recorded by a medical examiner does 
not constitute competent medical evidence).

The veteran and his representative indicated that additional 
medical evidence would be submitted after the hearing, and 
the record was left open for this explicit purpose.  No 
additional evidence has been received after an extension had 
been granted.  Accordingly, the Board concludes that the 
evidence associated with the file since 1982 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge, supra.  Hence, the veteran has not met his burden of 
submitting new and material evidence, and the claim for 
service connection for a psychiatric disorder may not be 
reopened.  The veteran, of course, is free to apply to reopen 
his claim with the RO at any time, especially if he obtains 
favorable medical opinion evidence liking a current 
psychiatric disability to service.  


ORDER

New and material evidence has not been submitted and the 
claim for service connection for a psychiatric disorder may 
not be reopened.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

